Title: To Thomas Jefferson from Benjamin Stoddert, 12 October 1803
From: Stoddert, Benjamin
To: Jefferson, Thomas


          
            
              Sir
            
            Geo town 12 Octo 1803.
          
          The attention the City of Washington has constantly experienced at your hands, leads me to hope, that any honest plan which promises advantage to the City, and which can injure nobody, will have your countenance. 
          Washington suffers more than any other place, for want of active capital. Men of money, have not shewn a disposition to move to Washington with their money; nor is it probable they will, until they see that capital can be had without them. The City never can flourish, until active capital, without which, there can be no enterprize, shall by some means, be introduced. 
          It was from considerations like these, that an effort was made last session of Congress, to get an insurance Company incorporated, on a plan similar to the one, I have now the honor to enclose. After passing the house of Reps. by a large majority, it failed in the Senate, by one or two votes. I think it failed because some members did not understand it—and perhaps it was taken up at too late a period of the Session. 
          The remarks that accompany the bill, were made for the People of the City & Town—I enclose them, not under the impression, that the subject is not already well understood by you.—Nor have I taken the liberty thus to obtrude upon your time, from an expectation, or even a wish, that you should make this thing of sufficient importance to notice it to Congress. 
          I have the honor to be With high respect Sir Yr. Mo Obed. Serv.
          
            
              Ben Stoddert
            
          
        